Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (“Agreement”) is made as of the 14th day of June,
2011, by and among Plan A Promotions, Inc., a Utah corporation (the “Company”),
James Doolin, an individual (“Doolin”), those certain shareholders of the
Company listed on Schedule A to this Agreement (each a “Shareholder” and
collectively with Doolin, the “Shareholders”), and the purchasers listed on
Schedule B to this Agreement (each an “Purchaser” and together the
“Purchasers”).  The Company and the Shareholders are collectively referred to
herein as the “Sellers”.


RECITALS


A.           The Shareholders are the owners of the 900,000 shares of Company
common stock set forth opposite their names on Schedule A (the “Shareholders’
Shares”), which represent in the aggregate 75% of the issued and outstanding
shares of Company common stock on a fully diluted basis as of the date of this
Agreement.


B.           The Shareholders desire to sell to the Purchasers all of the
Shareholders’ Shares.


C.           The Company desires to sell to Purchasers 8,800,000 shares of newly
issued Company common stock, par value $0.01 (the “Company Shares”) in reliance
upon the exemptions from securities registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”) and Regulation D
promulgated thereunder.


D.           The Purchasers desire to purchase, severally and not jointly, all
of the Shareholders’ Shares and the Company Shares (collectively the “Shares”)
in the amounts set forth opposite such Purchaser’s name on Schedule B, for an
aggregate purchase price of $400,000.


E.           Following the Closing (as hereinafter defined) of the purchase and
sale of the Shares, the Purchasers shall hold in the aggregate approximately 97%
of the Company’s issued and outstanding common stock on a fully diluted basis.


AGREEMENT


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:
 
1.  PURCHASE AND SALE OF SHARES.
 
1.1  Purchase and Sale of Shares by the Company.  In reliance upon the
representations and warranties contained herein and subject to the terms and
conditions set forth herein, at Closing, the Company shall issue and sell to the
Purchasers, and the Purchasers shall severally and not jointly, purchase from
the Company the Company Shares in the amounts set forth opposite each
Purchaser’s name on Schedule B hereto.
 
 
 

--------------------------------------------------------------------------------

 
1.2 Purchase and Sale of Shares by the Shareholders.  In reliance upon the
representations and warranties contained herein and subject to the terms and
conditions set forth herein, at Closing, the Shareholders shall sell, assign,
transfer, convey and deliver to Purchasers, and the Purchasers shall severally
and not jointly, purchase from the Sellers good and marketable title to the
Shareholders’ Shares, free and clear of all mortgages, Liens (as hereinafter
defined), encumbrances, claims, equities and obligations to other persons of
every kind and character, in the amounts set forth opposite each Purchaser’s
name on Schedule B.
 
1.3  Purchase Price and Settlement of Funds.
 
(a) The purchase price for the Shares shall be an aggregate of U.S. $400,000
(the “Purchase Price”).  At the Closing, the Purchasers will transfer the
Purchase Price in immediately available funds by wire transfer to Burningham &
Burningham, as escrow agent (“Escrow Agent”), as follows:
 
Leonard W. Burningham, Trust Account
Account No. 217 00102 15
Wells Fargo Bank
299 South Main, 7th Floor
Salt Lake City, Utah  84111
ABA 121000248
 
(b) Upon the satisfaction of the conditions set forth in Section 6 and the
receipt by Purchasers of the deliveries set forth in Section 2.3, Escrow Agent
shall: (i) pay from the Purchase Price all of the Company’s liabilities as of
the Closing Date, and provide to the Purchasers written unconditional releases
of such liabilities by all of the Company’s creditors in the form attached
hereto as Exhibit A (the “Release”), (ii) pay to Doolin the consideration set
forth in Section 7.1. in connection with his agreement to indemnify the
Purchasers, and (iii) pay to the Sellers the net Purchase Price remaining after
the payment of all of the items as outlined in (i) and (ii) above.
 
2. CLOSING.
 
2.1 Date and Time.  The closing of the sale of Shares contemplated by this
Agreement (the “Closing”) shall take place as promptly as practicable, but no
later than two (2) business days following the satisfaction or waiver of the
conditions set forth in Section 6, at the offices of Brewer & Pritchard, PC, 3
Riverway, 18th Floor, Houston, Texas, 77056 or at such other place as the
Company and Purchasers shall agree in writing, or via facsimile and/or
email.  The date on which the Closing actually occurs shall be the “Closing
Date”.
 
2.2 Deliveries by Sellers.  At the Closing, the Sellers shall deliver to the
Purchasers certificates registered in the name of the Purchasers, or in such
nominee name(s) as designated by a Purchaser in writing, representing the
Shares.  The name(s) in which the certificates are to be registered and the
respective amounts are set forth in set forth on Schedule B.
 
 
 

--------------------------------------------------------------------------------

 
2.3 Deliveries by Purchasers. At the Closing, the Purchasers shall deliver the
Purchase Price to the Trust Account of Leonard W. Burningham, Esq. as set forth
in Section 1.3(a).
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND DOOLIN.
 
As a material inducement to the Purchasers to enter into this Agreement and to
purchase the Shares, the Company and Doolin, jointly and severally, represent
and warrant that the following statements are true and correct in all material
respects as of the date hereof and will be true and correct in all material
respects at Closing, except as expressly qualified or modified herein.


3.1 Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Utah and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business as presently conducted and as proposed to be conducted.  The Company is
duly qualified to do business as a foreign corporation in every jurisdiction in
which the failure to so qualify would have a material adverse effect upon the
Company.
 
3.2 Capitalization.  The Company is authorized to issue 50,000,000 shares of
common stock of which, as of June 14, 2011, 1,200,000 shares were issued and
outstanding.  The Company is authorized to issue 5,000,000 shares of preferred
stock, none of which have been issued.  All outstanding shares of common stock
have been duly authorized and validly issued, and are fully paid,
non-assessable, and free of any preemptive rights.  There are no options,
warrants, or other derivative securities issued and outstanding to purchase
shares of Company common stock. There is no right of first refusal, co-sale
right, right of participation, right of first offer, registration right option
or other restriction on transfer applicable to any shares of Company common
stock
 
3.3 Validity of Transactions.  Each Seller has the requisite individual,
corporate, partnership, trust or fiduciary power, as appropriate, and is
authorized, if a Seller is a corporation, limited liability company, partnership
or trust, to enter into this Agreement, to sell the Shares hereunder, and to
carry out and perform its obligations under the terms of this Agreement.  This
Agreement has been duly authorized, if a Seller is a corporation, partnership,
trust or fiduciary, executed and delivered by such Seller, and, upon due
execution and delivery by the Sellers, this Agreement and the documents
contemplated hereby will be valid and binding agreements of each Seller.  The
sale of the Shares have been duly authorized, if a Seller is a corporation,
limited liability company, partnership or trust, by such Seller’s board of
directors, managers, general partners, or trustees, as the case may be, and no
further consent or authorization is required by such Seller’s board of
directors, managers, general partners, or trustees, or their respective
stockholders, members, partners, or trustors to execute and deliver this
Agreement, the documents contemplated hereby, and to sell the Shares.
 
 
 

--------------------------------------------------------------------------------

 
3.4 Valid Issuance of Shares.


(a) The Company Shares being sold to the Purchasers hereunder, when issued, sold
and delivered in accordance with the terms hereof for the consideration
expressed herein, will be duly and validly issued, fully paid and non-assessable
and free of restrictions on transfer, other than restrictions on transfer under
this Agreement and under applicable federal and state securities laws, and will
be free of all other Liens and adverse claims.


(b) Each Shareholder owns all of the legal and beneficial interests in the
Shareholders’ Shares, free and clear of any pledge, security interest, Liens,
encumbrance, restriction, claim or other charge of any kind, and at the Closing
the Purchasers shall receive title to the Shareholders’ Shares, free and clear
of any pledge, Lien, encumbrance, restriction, claim or other charge of any
kind.  Except for any restrictions imposes by applicable state and federal
securities laws, there is no right of first refusal, co-sale right, right of
participation, right of first offer, registration right option or other
restriction on transfer applicable to the Shareholders’ Shares.


(c) For purposes of this Agreement, “Liens” means, collectively, any mortgages,
liens, security interests, claims, pledges, licenses, equities, options,
conditional sales contracts, assessments, levies, easements, covenants,
reservations, restrictions, rights of way, exceptions, limitations, charges,
liabilities, or encumbrances of any nature whatsoever.


3.5 No Violation/Consents.  The execution, delivery and performance of this
Agreement will not violate any law or any order of any court or government
agency applicable to the Sellers, as the case may be, or the Articles of
Incorporation or Bylaws of the Company, and will not result in any breach of or
default under, or, except as expressly provided herein, result in the creation
of any encumbrance upon any of the assets of the Company pursuant to the terms
of any agreement or instrument by which the Company or any of its assets may be
bound.  The execution, delivery and performance by the Sellers of this
Agreement, the other documents contemplated hereby, and the offer and sale of
the Shares requires no consent of, action by or in respect of, or filing with,
any person, governmental body, agency, or official other than filings that have
been made pursuant to applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws.


3.6 Reporting Company/SEC Reports and Financial Statements.
 
(a) The Company is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof required thereby on or prior to the Closing Date and, with respect to
any report, has filed such report on a timely basis or has received a valid
extension of such time of filing and has filed any such report prior to the
expiration of any such extension, except where the failure to file on a timely
basis could not reasonably be expected to have a material adverse effect
(including, for this purpose only, any failure to which would prevent any
Purchaser from using Rule 144 under the Securities Act to resell any Shares).
 
 
 

--------------------------------------------------------------------------------

 
(b) The Company’s common stock is registered pursuant to Section 12(g) of the
Exchange Act, and the Company has taken no action designed to terminate the
registration of its common stock under the Exchange Act nor has the Company
received any notification that the U.S. Securities and Exchange Commission
(“SEC”) is contemplating terminating such registration.  Except as specifically
disclosed in the SEC Reports (as hereinafter defined), the Company has not, in
the twelve (12) months preceding the date hereof, received written notice from
the principal market on which its common stock is listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such principal market. The Company is in compliance with all
listing and maintenance requirements of the principal market on the date
hereof.  There are no unanswered comments from the SEC or FINRA.
 
(c) The Company has delivered to the Purchaser its Annual Report on Form 10-K
for the fiscal year ended December 31, 2010, along with its Quarterly Reports on
Form 10-Q for the quarterly periods ended March 31, 2010, June 30, 2010,
September 30, 2010, and March 31, 2011, filed with the SEC (collectively, the
“SEC Reports”).  The information in the SEC Reports, taken as a whole, is true
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.
 
3.7 Subsidiaries.  Except as set forth in the SEC Reports, the Company does not
own, directly or indirectly, any equity or debt securities of any corporation,
partnership, or other entity.
 
3.8 Litigation.  Except as set forth in the SEC Reports, there are no suits or
proceedings (including without limitation, proceedings by or before any
arbitrator, government commission, board, bureau or other administrative agency)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries which, if adversely determined, would have a
material adverse effect on the consolidated financial condition, results of
operations, prospects or business of the Company, and neither the Company nor
any of its subsidiaries are subject to or in default with respect to any order,
writ, injunction or decree of any federal, state, local or other governmental
department.
 
3.9 Taxes.  Federal income tax returns and state and local income tax returns
for the Company and its subsidiaries have been filed as required by law; all
taxes as shown on such returns or on any assessment received subsequent to the
filing of such returns have been paid, and there are no pending assessments or
adjustments or any income tax payable for which reserves, which are reasonably
believed by the Company to be adequate for the payment of any additional taxes
that may come due, have not been established.  All other taxes imposed on the
Company and its Subsidiaries have been paid and any reports or returns due in
connection herewith have been filed.
 
3.10 Securities Law Compliance.  Assuming the accuracy of the representations
and warranties of Purchasers set forth in Section 4 of this Agreement, the
offer, issue, sale and delivery of the Shares will constitute an exempted
transaction under the Securities Act, and registration of the Shares under the
Securities Act is not required.
 
 
 

--------------------------------------------------------------------------------

 
3.11 Liabilities. As of the date hereof, the Company has no assets.  Immediately
prior to the Closing Date, the Company will have total liabilities of $76,203,
consisting of (i) $52,117 in notes payable, (ii) $9,086 in accounts payable, and
$15,000 in legal fees.  At the Closing, the Escrow Agent shall first pay pay
from the Purchase Price all of the Company’s liabilities as of the Closing Date
pursuant to Section 1.3(b) hereof.  Following the Closing Date, the Company will
have no liabilities, contingent or otherwise.  The Company maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.


3.12 No Solicitation or Pending Transactions.  Except for the transactions
contemplated by this Agreement, Sellers are not a party to or bound by or the
subject of any agreement, undertaking, commitment or discussions or negotiations
with any person that could result in the sale of any of the Shares.


3.13 Brokers or Finders.  None of the Sellers have incurred, nor shall they
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charged in connection with this Agreement or
the transactions contemplated hereby.


4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.
 
Each Purchaser hereby represents, warrants and covenants with the Company,
severally and not jointly, as follows:


4.1 Legal Power.  Each Purchaser has the requisite individual, corporate,
partnership, trust or fiduciary power, as appropriate, and is authorized, if
Purchaser is a corporation, partnership or trust, to enter into this Agreement,
to purchase the Shares hereunder, and to carry out and perform its obligations
under the terms of this Agreement.
 
4.2 Due Execution.  This Agreement has been duly authorized, if Purchaser is a
corporation, partnership, trust or fiduciary, executed and delivered by
Purchaser, and, upon due execution and delivery by the Company, this Agreement
will be a valid and binding agreement of each Purchaser.
 
4.3 Receipt and Review of SEC Reports.  Purchaser represents that Purchaser has
received and reviewed the SEC Reports and has been given full and complete
access to the Company for the purpose of obtaining such information as the
Purchaser or its qualified representative has reasonably requested in connection
with the decision to purchase Shares.  Each Purchaser represents that such
Purchaser has been afforded the opportunity to ask questions of the officers of
the Company regarding its business prospects and the Shares, all as Purchaser or
Purchaser’s qualified representative have found necessary to make an informed
investment decision to purchase the Shares.
 
4.4 Restricted Securities.  Purchasers have been advised that the Company Shares
have not been registered under the Securities Act or any other applicable
securities laws, and are being offered and sold pursuant to Section 4(2) of the
Securities Act and Rule 506 thereunder, and that the Company’s reliance upon
Section 4(2) and Rule 506 is predicated in part on Purchasers’ representations
as contained herein.
 
 
 

--------------------------------------------------------------------------------

 
(a) Purchasers and their beneficial owners are “accredited investors” as defined
under Rule 501 under the Securities Act.
 
(b) Purchasers acknowledge that the Company Shares have not been registered
under the Securities Act or the securities laws of any state and are being
offered, and will be sold, pursuant to applicable exemptions from such
registration for nonpublic offerings and will be issued as “restricted
securities” as defined by Rule 144 promulgated pursuant to the Securities
Act.  The Purchasers also acknowledge that certain of the Shareholders’ Shares
held by affiliates of the Company may be “restricted securities” under Rule 144.
 
(c) Each Purchaser is acquiring the Company Shares for his/hers/its own account,
for investment purposes only and not with a view to, or for sale in connection
with, a distribution, as that term is used in Section 2(11) of the Securities
Act, in a manner which would require registration under the Securities Act or
any state securities laws.
 
(d) Purchaser understands and acknowledges that the Shares that are “restricted
securities” will bear the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.


4.5 Restrictions on Resale of Shares.  Purchasers acknowledge that an investment
in the Company Shares is not liquid and is transferable only under limited
conditions.  Purchasers acknowledge that such securities must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available.  Purchasers are aware of the
provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of securities purchased in a private placement or which represent
“control shares” (as defined in Rule 144) subject to the satisfaction of certain
conditions and that such Rule is not now available and, in the future, may not
become available for resale of the Company Shares.
 
4.6 Purchaser Sophistication and Ability to Bear Risk of Loss.  Purchasers
acknowledge that it is able to protect its interests in connection with the
acquisition of the Shares and can bear the economic risk of investment in such
securities without producing a material adverse change in Purchaser’s financial
condition.  Purchasers otherwise have such knowledge and experience in financial
or business matters that Purchasers are capable of evaluating the merits and
risks of the investment in the Shares.
 
4.7 Purchases by Groups.  Each Purchaser represents, warrants and covenants that
it is not acquiring the Shares as part of a group within the meaning of Section
13(d)(3) of the Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
5. ADDITIONAL COVENANTS
 
5.1 Conduct of Business.  Except as contemplated by this Agreement, and such
other matters, if any, as may be consented to by all of the Purchasers in
writing, which consent shall not be unreasonably withheld or delayed, from the
date of this Agreement until the Closing Date, the Company shall conduct or
cause to be conducted its business in all material respects in the ordinary
course and shall not engage in any material activity or enter into any material
transaction outside the ordinary course of business.
 
5.2 Compliance with Laws.
 
(a) From the date of this Agreement until the Closing Date, the Company shall
comply with all laws, rules, regulations and orders applicable to the business
of the Company.
 
(b) The Company shall notify the SEC and the principal market on which its
common stock is traded or quoted, if and as applicable, in accordance with their
respective rules and regulations, of the transactions contemplated by this
Agreement and related documents, and shall take all necessary action as may be
necessary to comply with the Federal securities laws (including without
limitation the filing of a Report on Form 8-K with the SEC describing the terms
of this Agreement) and the blue sky laws of any state, which filings will be
made in a timely manner.
 
5.3 Appointment of Directors.  At the Closing, Alycia D. Anthony shall tender
her resignation from the Board of Directors of the Company, and the Company’s
Board of Directors shall have taken such steps as are necessary or appropriate
to appoint John Preftokis as a director of the Company.  In addition, at Closing
hereunder, or as soon thereafter as the Company has complied with Rule 14f-1
under the Securities Exchange Act, Nicholl Heieren and Sharlene Doolin shall
each tender their resignations as members of the Board of Directors and shall
take such steps as are necessary to elect the individuals nominated by John
Preftokis as directors of the Company.  Doolin shall not take any action that
would be contrary to or frustrate in any manner the election of the individuals
nominated by John Preftokis as directors of Company.
 
5.4 Fulfillment of Conditions and Covenants. No party shall take any course of
action inconsistent with satisfaction of the requirements or conditions
applicable to it set forth in this Agreement.  Each party shall promptly do all
such acts and take all such measures as may be appropriate to enable it to
perform as promptly as reasonably possible the obligations herein provided to be
performed by it.
 
5.5 Negative Covenants.  From the date of this Agreement through the date on
which each of the current directors have tendered their resignations and each of
the director nominees have been elected pursuant to Section 5.3, neither the
Company nor the Sellers shall, without the prior written consent of all of the
Purchasers, which consent shall not be unreasonably withheld or delayed, take or
cause to be taken any of the following actions:
 
(a) amend its articles of incorporation, bylaws or other organizational
documents;
 
 
 

--------------------------------------------------------------------------------

 
(b) (i) adjust, split, combine or reclassify any of the Company’s outstanding
capital stock; declare, set aside or pay any dividends or other distributions
(whether payable in cash, property or securities) with respect to its capital
stock; (ii) issue, sell or agree to issue or sell any securities or other equity
interests, including its capital stock, any rights, options, warrants, or
derivative securities, to acquire its capital stock, or securities; (iii)
purchase, cancel, retire, redeem or otherwise acquire any of its outstanding
capital stock or other securities or other equity interests; (iv) merge or
consolidate with, or transfer all or substantially all of its assets to, any
other person; (v) liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution); or (vi) enter into any contract, agreement, commitment or
arrangement with respect to any of the foregoing;
 
(c) acquire any corporation, partnership or other business entity or any
interest therein (other than interests in joint ventures, joint operation or
ownership arrangements or tax partnerships acquired in the ordinary course of
business);
 
(d) (i) incur any indebtedness for borrowed money; (ii) assume, endorse (other
than endorsements of negotiable instruments in the ordinary course of business),
guarantee or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the liabilities or obligations of any other
person; or (iv) enter into any contract, agreement, commitment or arrangement
with respect to any of the foregoing;
 
(e) knowingly engage in any practice, knowingly take any action or knowingly
permit by inaction any of the representation and warranties contained in Section
3 to become untrue; or
 
(f) (i) enter into, or otherwise become liable or obligated under or pursuant
to: (1) any employee benefit, pension or other plan (whether or not subject to
ERISA), (2) any other stock option, stock purchase, incentive or deferred
compensation plan or arrangement or other fringe benefit plan, or (3) any
consulting, employment, severance, termination or similar agreement with any
person; (ii) amend or extend any such plan, arrangement or agreement referred to
in clauses (1), (2) or (3) of clause (i); (iii) grant, or otherwise become
liable for or obligated to pay, any severance or termination payment, bonus or
increase in compensation or benefits to, or forgive any indebtedness of, any
employee or consultant of any of the Company; or (iv) enter into any contract,
agreement, commitment or arrangement to do any of the foregoing
 
5.6 Ancillary Agreements. At Closing, certain of the Sellers and Purchasers will
enter into the following agreements:
 
(a) A lock-up agreement by and between the Company, Michael Doolin,  James
Doolin and Leonard Burningham, the form of which is attached hereto as Exhibit B
(the “Shareholders’ Lock-up Agreement”).
 
(b) A lock-up agreement by and between the Company and the Purchasers, the form
of which is attached hereto as Exhibit C (the “Purchasers’ Lock-up Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
5.7 Reverse Splits.  For the 18 month period beginning on the date on which Form
10 type information is required to be filed with the SEC reflecting the
Company’s status as an entity that is no longer as a “shell company”, the
Company shall not effectuate any reverse split of its outstanding common stock
without the prior written consent of all of the Shareholders who executed and
delivered a Shareholders’ Lock-Up Agreement, and to the extent that any such
reverse split is effected, it shall have no effect on the shareholdings of these
Shareholders.  With respect to all other persons who are shareholders of the
Company on the Closing Date, if any reverse split is effected within 90 days
from which Form 10 type information is required to be filed by the Company with
the SEC, such reverse split shall have no effect on these Company shareholders
who held shares of common stock in the Company immediately prior to the Closing
Date to the effective date of the reverse split, provided that any such
shareholder (i) was continuously the owner of such shares; and (ii) makes demand
of the Company at its principal executive offices within thirty (30) days of
public notice of any such reverse split for such additional shares as would be
necessary to make such shareholder’s holding the same as they were prior to any
such reverse split, it being agreed that such reimbursement shall be deemed
liquidated damages for breach of this Section of this Agreement.
 
6. CONDITIONS TO CLOSING.
 
6.1 Conditions to Obligations of the Purchaser.  Each Purchaser’s obligation to
purchase the Shares at the Closing is subject to the fulfillment, at or prior to
such Closing, of all of the following conditions:
 
(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company and Doolin in Section 3
hereof shall be true and correct in all material respects at the Closing with
the same force and effect as if they had been made on and as of said date; and
the Company shall have performed all obligations and conditions herein required
to be performed by it on or prior to the Closing.
 
(b) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing hereby and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Purchaser.
 
(c) Qualifications, Legal and Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States including “blue sky” filings in any state that are required in connection
with the lawful sale and issuance of the Shares pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.  No
stop order or other order enjoining the sale of the Shares shall have been
issued and no proceedings for such purpose shall be pending or, to the knowledge
of any Purchaser, threatened by the SEC, or any commissioner of corporations or
similar officer of any state having jurisdiction over this transaction. At the
time of the Closing, the sale and issuance of the Shares shall be legally
permitted by all laws and regulations to which the Purchasers and the Company
are subject.
 
(d) Releases.  The Company shall have delivered the Releases in the form set
forth in Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
(e) Ancillary Agreements. Sellers shall have delivered the Shareholders’ Lock-up
Agreement in the form set forth in Exhibit B.
 
(f) Appointment of Director.  Alycia D. Anthony shall have tendered her
resignation from the Board of Directors of the Company, and the Company’s Board
of Directors shall have appointed John Preftokis as a director of the Company.  
 
 
(g) Officers’ Certificate.  The Company shall have delivered to counsel for the
Purchasers an officers’ certificate, in form and substance reasonably
satisfactory to counsel for the Purchasers, certifying the following matters to
the Purchasers:
 
(i) Resolutions of the Company’s board of directors, which resolutions shall
authorize the execution, delivery and performance by the this Agreement, and the
other transaction documents to which the Company is a party and which shall
authorize the consummation and performance of the transactions contemplated
hereby and thereby;
 
(ii) The incumbency of the Company’s officers with specimen signatures of its
President and any other officers who will sign this Agreement or any of the
other transaction documents in connection herewith and delivered pursuant
hereto;
 
(iii) Articles of Incorporation of the Company, certified as of a recent date by
the Secretary of the State of the State of Utah; and
 
(iv) By-laws of the Company.
 
(h) Legal Opinion.  Leonard W. Burningham, Esq., counsel for the Company shall
have delivered to counsel for the Purchasers a legal opinion, substantially in
the form attached hereto as Exhibit D.
 
6.2 Conditions to Obligations of the Company.  The Company’s obligation to issue
and sell the Shares at the Closing is subject to the fulfillment to the
Company’s satisfaction, on or prior to the Closing, of the following conditions:
 
(a) Representations and Warranties True. The representations and warranties made
by each Purchaser in Section 4 hereof shall be true and correct at the Closing
with the same force and effect as if they had been made on and as of the Closing
 
(b) Performance of Obligations. Each Purchaser shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by them on or before the Closing, and each Purchaser shall have delivered
payment to the Company in respect of its purchase of Shares
 
(c) Qualifications, Legal and Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States including “blue sky” filings in any state that are required in connection
with the lawful sale and issuance of the Shares pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.  No
stop order or other order enjoining the sale of the Shares shall have been
issued and no proceedings for such purpose shall be pending or, to the knowledge
of the Company, threatened by the SEC, or any commissioner of corporations or
similar officer of any state having jurisdiction over this transaction. At the
time of the Closing, the sale and issuance of the Shares shall be legally
permitted by all laws and regulations to which each Purchaser and the Company
are subject.
 
 
 

--------------------------------------------------------------------------------

 
(d) Ancillary Agreements. Purchasers shall have delivered the Purchasers Lock-up
Agreement in the form set forth in Exhibit C.
 
6.3 Termination.  In the event that the Closing shall not have occurred with
respect to any Purchaser on or before twenty (20) business days from the date
hereof due to a failure to satisfy the conditions set forth in Sections 6.1 and
6.2 above (and the non-breaching party’s failure to waive such unsatisfied
condition(s)), the non-breaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.
 
7. INDEMNIFICATION
 
7.1 Indemnification by Doolin.  From and after the Closing and subject to the
limitations in this Section 7, in consideration for the payment of $11,797 to be
paid to Doolin at Closing, Doolin (the “Indemnifying Party”) shall indemnify,
defend and hold harmless each Purchaser and their respective partners,
stockholders, directors, officers, attorneys, managers, representatives,
stockholders, employees, successors and assigns (each an “Indemnitee and
collectively, the “Indemnitees”) from and against any and all claims, losses,
liability, or tax (“Damages”), directly or indirectly, asserted against or
incurred by an Indemnitee by reason of or resulting from a (i) breach of any
representation, warranty or covenant contained herein, or (ii) breach of any
representation, warranty or covenant in any Exhibit executed and delivered at
Closing; provided, however, that the Damages shall not exceed $250,000 (“Cap”)
in the aggregate.


7.2 Claims Period.  The Indemnitees shall have a 12-month period during which a
claim of Damages for indemnification may be asserted under this Agreement.


7.3 Indemnification Proceedings.  Promptly after receipt by any Indemnitee of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to Section 7.1, such Indemnitee shall
promptly notify the Indemnifying Party in writing and the Indemnifying Party
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnitee, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnitee so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnitee shall have the right to retain its own counsel, but the fees and
expenses of such counsel shall be at the expense of such Indemnitee unless: (i)
the Indemnifying Party and the Indemnitee shall have mutually agreed to the
retention of such counsel; (ii) the Indemnifying Party shall have failed
promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnitee in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnitee, representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Indemnitee, which consent shall not be unreasonably
withheld, delayed or conditioned, the Indemnifying Party shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnitee is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnitee from all liability arising out of such
proceeding.


 
 

--------------------------------------------------------------------------------

 
8. MISCELLANEOUS.
 
8.1 Governing Law.  This Agreement shall be governed and construed in accordance
with the internal laws of Utah without giving effect to the conflict of laws
provisions thereof.
 
8.2 Survival.  All of the representations and warranties made herein shall
survive the execution and delivery of this Agreement.  All covenants and
indemnities made herein shall survive in perpetuity, unless otherwise provided
in this Agreement. 
 
8.3 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
 
8.4 Entire Agreement.  This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof.  No party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein, and the parties hereto each
acknowledge and agree that they have relied on their own judgment in connection
with the execution of this Agreement.  Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
 
8.5 Severability.  In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby
 
8.6 Amendment and Waiver.  Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers, or, to the extent such
amendment affects only one Purchaser, by the Company and such individual
Purchaser. Any amendment or waiver effected in accordance with this Section
shall be binding upon each future holder of any security purchased under this
Agreement (including securities into which such securities have been converted)
and the Company.
 
 
 

--------------------------------------------------------------------------------

 
8.7 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by telex or telecopier (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:
 

 
If to the Company:
Plan A Promotions, Inc.
   
9 Birchtree Lane
   
Sandy, Utah 84092
       
With a copy to:
Leonard W. Burningham, Esq.
   
Suite 205, 455 East 500 South Street
   
Salt Lake City, Utah 84111
             
If to a Seller
(other than the Company):
At the address set forth on the Signature Page
       
If to a Purchaser:
At the address set forth on the Signature Page



8.8 Third Party Beneficiaries.  Nothing in this Agreement will confer any third
party beneficiary or other rights upon any person (specifically including any
employees of the Company) or any entity that is not a party to this Agreement. 
 
8.9 Certain Expenses.  Each party shall be responsible for their own costs and
expenses.  In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with this
Agreement or the other transaction documents, the party or parties which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.
 
8.10 Independent Counsel.  The parties agree that they have carefully read the
terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing or that such party has waived its right to independent counsel.
 
8.11 Titles and Subtitles.  The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



     
COMPANY:
 
PLAN A PROMOTIONS, INC.
     
By:___________________________
 
Name:
 
Title:
     
JAMES DOOLIN
     
_________________________________
     
ESCROW AGENT (for purposes of Section 1.3(b)):
 
BURNINGHAM & BURNINGHAM
     
By: ___________________________
 
Name:
 
Title:





 

 
 
 

--------------------------------------------------------------------------------

 

 
SELLER:
             
By: _______________________________
 
Name:
 
Title:
 
Address:
 
Facsimile:
       

 
PURCHASER:
             
By:  _______________________________
 
Name:
 
Title:
 
Address:
 
Facsimile:

 
 
 
 
 

--------------------------------------------------------------------------------

 